Citation Nr: 1714752	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty between March 1984 and March 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The evidence does not indicate that the Veteran's service-connected disability is sufficiently severe to inhibit his ability to obtain gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board notes that this appeal was previously remanded in May 2015.  In its remand, the Board noted that there were outstanding VA treatment records from August 13, 2013, onwards, and unassociated Social Security Administration (SSA) records.  In June 2015, pertinent VA treatment records as well as SSA records were associated with the claims file.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The case is now properly before the Board for appellate review and adjudication.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

TDIU

In February 2011, the Veteran submitted a claim in which he stated that he was unable to work because of his service-connected left shoulder disability.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

During the appeal period, the Veteran was service-connected for traumatic arthritis and tendonitis of the left shoulder, which is the Veteran's non-dominant extremity (20 percent rating from December 27, 2005).  As his combined schedular rating during the appeal period is 20 percent, the requirements under 38 C.F.R. § 4.16(a) have not been met.  

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this instance, the RO chose not to refer the Veteran's TDIU claim for extraschedular consideration.  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disability.  However, TDIU is also not warranted on this basis.

As an initial matter, the Board notes that the Veteran is service-connected during the appeal period for traumatic arthritis and tendonitis of the left shoulder, which is his non-dominant extremity.  He contends that his degenerative arthritis prevents him from obtaining or maintaining employment.  The Board observes that he is receiving treatment for a multitude of health conditions including chronic neck strain, chronic low back strain with mild degenerative changes, degenerative joint disease (DJD) of both hands, DJD of the right shoulder, DJD of both wrists, DJD of both hips, and DJD of both knees.  Additionally, VAMC and SSA records indicate that the Veteran also has peripheral artery disease, type II diabetes mellitus, hypertension, hyperlipidemia/hypertriglyceridemia, microalbuminuria, morbid obesity, a history of alcohol use, sleep apnea, a previous cerebral aneurysm, osteoarthritis, and chronic obstructive pulmonary disease (COPD).  As the Veteran is not service-connected for the above-listed conditions, the Board cannot take them into consideration when considering the Veteran's TDIU claim.  

The Veteran's TDIU application reflects that he was gainfully employed as a maintenance employee since July 2008.  In SSA records, he reported in July 2010 that he worked as an air condition mechanic for 37 years.  He was working until the company he was working for downsized and his position was eliminated.  Put another way, prior to his company downsizing, the Veteran was capable of working.  He only stopped working because of his company's downsizing.  

The Board places significant probative value on the opinion of the VA examiner who conducted an August 2010 VA general examination and provided a February 2011 addendum opinion.  When referring to the Veteran's bilateral shoulder problems, of which only the left shoulder is service-connected, the examiner stated that there were effects on the usual daily activities.  The examiner stated that there was a severe effect on chores, moderate effect on shopping, moderate effect on feeding, moderate effect on bathing, severe effect on dressing, severe effect on toileting, severe effect on grooming, and severe effect on driving.  Additionally, the bilateral disability prevented exercise, sports, recreation, and traveling.  However, as these effects describe the combined effects of the Veteran's left and right shoulder disability, the examiner was asked to opine on the functional effects of only the Veteran's service-connected left shoulder disability.  In a February 2011 addendum opinion, the examiner opined that the Veteran's left shoulder disability does not render him unable to secure and maintain substantially gainful employment.  Specifically, the examiner stated that he was capable of employment which did not require any vigorous physical activity, any lifting, or any overhead activity.  

Although the Board recognizes that the Veteran's non-dominant left shoulder disability leads to some occupational impairment, there is no evidence to rebut the information provided by the VA examiner.  Specifically, while weighing the evidence of record, there is no indication that the disability alone would lead to a determination that it would be impossible for him to follow a substantially gainful occupation.  

Recognition is given to the fact that the Veteran has been considered disabled by SSA from June 20, 2009.  However, it is critical to note that this decision considered the impact of disabilities that are not service-connected.  Indeed, the primary diagnosis utilized by SSA was peripheral vascular artery disease and the secondary diagnosis was COPD - neither of which are service-connected disabilities.  As such, that decision is of little probative value to the issue on appeal.  

In considering this appeal, consideration has been given to the Veteran's statements that his service-connected disability renders him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disability renders him unemployable according to the pertinent VA regulations.

The Veteran's reported history of his inability to work during the appeal period, while competent, is nonetheless not credible.  In his July 2010 disability benefits application to SSA, he filled out an exertional daily activities questionnaire to determine if he was disabled within the meaning of the law.  In that questionnaire, he stated that although he previously worked as an air conditioning mechanic, but could no longer do that work again as he had COPD, peripheral artery disease, severe leg pain, severe back pain, Type II diabetes, and took strong painkillers.  Importantly, the Board notes that he never actually asserted that his left shoulder disability rendered him unemployable.  He only made that assertion when submitting his TDIU application to VA in February 2011.  

As the evidence also does not establish that the Veteran was unemployable due to his service connected left shoulder disability, the appeal is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


